DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed June 3, 2021 have been fully considered but they are not persuasive. 
Applicant’s argument that claim 43 is amended to delete the requirement that a second centre system is positioned below the water line to address the drawing objection is noted but is not considered persuasive because claim 43 still recites a second centre system and the drawings do not show a second centre system anywhere.  Thus, the drawing objection remains.
Applicant’s argument that claims 36-36, 43 and 46-49 have been amended to address the 35 USC 112 rejections is noted but is not considered persuasive because some of the 35 USC 112 rejections were not addressed by the claim amendments.  Claims 43, 47 and 49, for example, still include the rejected limitations.  These rejections are repeated below.  Examiner notes that all new 35 USC 112 rejections are a result of the claim amendments.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the combination of “the centre system and the drive system extends only between an inner circumference of the noise mitigation screen and an outer surface of the pile” and “the plurality of drive means are mutually coupled for evenly applying the centring force to the pile” of claim 36, the combination of “each of the plurality of drive means is a hydraulic cylinder” and “the centre system and the drive system extends only between an inner circumference of the noise mitigation screen and an outer surface of the pile” of claim 38, the second centre system of claim 43, the combination of “the centring system and the drive system extend only between an inner circumference of the noise mitigation screen and an outer surface of the pile” and  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “second coupling means” in claims 40-42, “drive means” in claims 38, 49 and 50, and “coupling means” in claim 48.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 36, 38-43 and 45-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 36 recites the limitation “the upper end” in line 10.  There is insufficient antecedent basis for this limitation in the claim.  Claims 38-43 and 45 are rejected for depending from a rejected claim.
Regarding claim 43, it remains unclear which system is meant by “the system” in line 1 because multiple systems are previously recited (e.g. noise mitigation system, centre system, drive system).  For purposes of examination, the examiner interprets “the system” to mean “the noise mitigation system”.
Regarding claim 46, it is unclear whether “an inner circumference” in lines 12-13 is the same as or different than “the inner circumference” in lines 7-8 because of the double positive recitation of “inner circumference”.  For purposes of examination, the examiner interprets “an inner circumference” to mean “the inner circumference”.  Examiner also recommends changing “the inner circumference” to “an inner circumference” in lines 7-8.  Claims 47-50 are rejected for depending from a rejected claim.
Regarding claim 47, the wording of “using a centring system comprising three of the coupling means driven by a drive system, the three coupling means fixed to the inner circumference of the noise mitigation screen and engaging the pile with a centring force” in lines 2-4 remains confusing.  It remains unclear whether “a centring system”, “a drive system”, and “a centring force” are the same as or different than “a centring system”, “a drive system”, and “a centring force” in claim 46, respectively, because of the double positive recitation of “a centring system”, “a drive system”, and “a centring force”.  It also remains unclear how the coupling means can be fixed to the screen and engage the pile at the same time.  The specification and drawings describe the coupling means as first and second 
Regarding claim 49, the wording of “a drive system comprising a plurality of hydraulic cylinders” in line 2 remains confusing.  It is unclear whether “a drive system” is the same as or different than “a drive system” in claim 46 because of the double positive recitation of “a drive system”.  The hydraulic cylinders are positively recited as new structural elements.  The specification and drawings, however, show that the hydraulic cylinders are embodiments for the drive system which is previously recited in claim 46.  It is unclear how the hydraulic cylinders could be present in addition to the drive system as claimed.  Thus, for purposes of examination, the examiner interprets “a drive system comprising a plurality of hydraulic cylinders” to mean “the drive system which includes a plurality of hydraulic cylinders”.
Allowable Subject Matter
Claims 36, 38-43 and 45-50 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
None of the prior art, individually or in combination, discloses or teaches a noise mitigation system comprising a pile extending through a noise mitigation screen, a centre system for centring the pile, and a drive system comprising a plurality of drive means for 
Jung (WO 2010/151121) discloses a noise mitigation system (e.g. abstract) comprising a pile (e.g. 2) extending through a noise mitigation screen (e.g. 5), and a centre system for centring the pile (e.g. 15).  Jung does not disclose a drive system and there is no teaching reference to modify the centre system of Jung to include a drive system comprising a plurality of drive means, wherein the centre system and the drive system extend only between an inner circumference of the noise mitigation screen and an outer surface of the pile, and wherein the plurality of drive means are mutually coupled for evenly applying the centring force to the pile.
The closest teaching reference is Shigeta (JP 8-92958) which teaches a system (e.g. abstract) comprising a pile (e.g. P) extending through a screen (e.g. H), a centre system for centring the pile (e.g. 2-5 and C), and a drive system comprising a plurality of drive means for applying a centring force to the pile (e.g. C).  Shigeta does not teach that the centre system and the drive system extend only between an inner circumference of the screen and an outer surface of the pile or that the plurality of drive means are mutually coupled for evenly applying the centring force to the pile, and modifying Shigeta to satisfy these limitations would improperly modify the teaching reference as well as teach away from the individualized control desired by Shigeta.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY N LAWSON whose telephone number is (571)270-7515.  The examiner can normally be reached on Mon-Thurs 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.N.L./Examiner, Art Unit 3678     

/AMBER R ANDERSON/Supervisory Patent Examiner, Art Unit 3678